The opinion of the court was delivered by
Van Syckel, J.
The question is whether the collector of the town of Guttenberg shall be required to pay over to the treasurer of the town all school moneys collected by him for the several school districts therein.
The town charter, section 4 (Pamph. L. 1859, p. 199), provides for the appointment of a town treasurer. Section 7 requires the collector to pay over to the town treasurer all taxes collected by him.
Section 14 of the act of 1875 (Pamph. L.,'p. 612) provides “ that the treasurer shall receive all moneys collected by said corporation from the persons who shall collect the same.”
Section 15 requires the moneys collected by any officer of the town to be paid over to the treasurer within ten days after he receives the same.
By the act of 1894 (Pamph. L.,p. 506), relating to a system of public instruction, it is provided in section 10 “that the collector shall receive and hold in trust all school moneys except as provided in section twenty-three of the said act.”
Section 23 provides “ that this act shall apply to all districts in this state receiving any portion of the state school money; provided, that in any district acting under.a special charter or under the provisions contained in the charter of any city, town, borough or other municipality, this act shall apply only so far as is consistent with the provisions of such charter, and that all such charters shall remain and be in full force and effect, the same as if this act had not been passed.”
Section 10 of the act of 1894 provides “that the collector shall pay out the school moneys collected by him, and settle with the township committee.” Gen. Stat., p, 3057.
*278There is no town committee in the town of Guttenberg with which a settlement can be made by the collector, and therefore it is inconsistent with the provisions of the town charter to apply the act of 1894 to this subject, so far as Guttenberg is concerned.
The provisions of the town charter requiring the money to be paid over to the town treasurer is the law of the case, and a mandamus should issue as applied for, but without costs.